DETAILED ACTION
This action is written in response to the remarks and amendments dated 9/9/21. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
§102 – The Applicant argues that “the thresholds being discussed by Thottakkara related to recommendations for care, rather than outcomes, as recited in the present claim.” (Remarks, p. 8.)
The Examiner is not persuaded. The main theme of the Thottakkara disclosures is predicting postoperative complications, i.e. predicts certain patient outcomes that may occur after surgery. (See abstract and p. 3,‘Outcomes’ section, excerpt below.)
P. 3: “Main outcomes were postoperative AKI [acute kidney injury] in the first 7 days after surgery and severe sepsis occurring at any time after surgery. We applied the Kidney Disease Improving Global Outcomes (KDIGO) definition for AKI using serum creatinine changes only without urine output criteria.”
Thottakkara uses probability values to represent the confidence (likelihood) that a patient will develop one of the two negative patient outcomes listed. This is described at p. 8, “Generalized additive model” and “Logistic regression”. (See eqns. 1-3.)
The Examiner notes that the term “patient outcome” is only loosely described in the Applicant’s specification. (See e.g. [0033].) Accordingly, the Examiner gives this term its broadest reasonable interpretation consistent with the specification.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a normalization module” (claim 1); and
“a previously trained machine learning model” (claim 1 and claim 18).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claims for of copending application 16/122100. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons described in the table below. This rejection is provisional because the copending application has not been issued.

16/190874 – this application
16/122100 – copending application
1. A machine learning system for predicting outcomes of a selected medical intervention, the system comprising:

a plurality of health-related data sources, the health-related data sources providing at least one data file of a first type, and a second data file of a second type;

a normalization module configured to receive the first and second data files and perform a normalization procedure on at least one of the first and second data files; and

a previously trained machine learning model configured to receive the normalized data files and produce a prediction output including a set of confidence levels associated with a respective set of patient outcomes.
1. A machine learning system for determining the appropriateness of a selected medical intervention, the system comprising:

a plurality of health-related data sources, the health-related data sources providing at least one data file of a first type, and a second data file of a second type;

a normalization module, including a processor, configured to receive the first and second data files and perform a normalization procedure on at least one of the first and second data files; and

a previously trained machine learning model configured to receive the normalized data files and, via the processor, produce a prediction output, wherein the prediction output includes a confidence level associated with an appropriateness of the selected medical intervention, 

wherein the previously trained machine learning model is trained based on a population of patients that have previously undergone the selected medical intervention, wherein the training utilizes, as a training parameter, a jury-produced determination of the appropriateness, in the form of a numeric 

wherein the prediction output is used during an insurance utilization review to produce a Boolean determination of whether to perform the selected medical intervention on a particular patient.

infection, pain level, functional outcome, death, requirement for repeat surgery, cost, and continued use of narcotics.
[Although copending application 16/122100 does not recited the features of this dependent claim, the reference Thottakkara teaches this limitation as outlined in the §103 rejection infra. The same obviousness analysis applies equally here.]
3. The system of claim 1, further including a recommendation module configured to take as its input the prediction output relating to patient outcomes and produce a recommendation output comprising a confidence level associated with whether the patient should undergo the selected medical intervention.
[Although copending application 16/122100 does not recited the features of this dependent claim, the references Thottakkara and Radhakrishnan teach this limitation as outlined in the §103 rejection infra. The same obviousness analysis applies equally here.]
4. The system of claim 3, wherein the recommendation module is a previously trained tree-based machine learning model. 
5. The machine learning system of claim 1, wherein the at least one machine learning model is a decision tree. 
7. The system of claim 1, wherein the first data file is a two-dimensional image file, and the normalization procedure includes producing an input vector based on the two-dimensional image file.
6. The machine learning system of claim 1, wherein the first data file is a two-dimensional image file, and the normalization procedure includes producing an input vector based on the two-dimensional image file.
8. The system of claim 7, wherein the two-dimensional image file is selected from the group comprising an X-ray image, a cat-scan (CT) image, a positron emission tomography (PET) image, an ultrasound image, and a magnetic resonance image (MRI).
7. The machine learning system of claim 6, wherein the two-dimensional image file is selected from the group comprising an X-ray image, a cat-scan (CT) image, and a magnetic resonance image (MRI).
9. The system of claim 1, wherein the first data file is a time-varying real value parameter, and the normalization procedure produces an input vector based on the time-varying real value parameter.
8. The machine learning system of claim 1, wherein the first data file is a time-varying real value parameter, and the normalization procedure produces an input vector based on the time-varying real value parameter.
10. The system of claim 9, wherein the time-varying real value parameter is a heart-sound audio file.
9. The machine learning system of claim 8, wherein the time-varying real value parameter is a heart-beat audio file.
13. The system of claim 9, wherein the time-varying real parameter is a spoken utterance.
10. The machine learning system of claim 8, wherein the time-varying real parameter is a spoken utterance.
14. The system of claim 1, wherein the first data file is a text file, and the normalization procedure includes producing an input vector by applying natural language processing (NLP) to the text file.
11. The machine learning system of claim 1, wherein the first data file is a text file, and the normalization procedure includes producing an input vector by applying natural language processing (NLP) to the text file.
15. The system of claim 1, wherein the prediction output is further processed to determine a selected health-care provider for the selected medical intervention.
12. The machine learning system of claim 1, wherein the prediction output is further processed to determine a selected health-care provider for the selected medical intervention.
diagnostic image sources, radiological reports, lab studies, exam findings, survey results, co-morbidities, ICD10 data, and office notes.
13. The machine learning system of claim 1, wherein the data sources are selected from the group consisting of diagnostic image sources, radiological reports, lab studies, exam findings, survey results, and office notes.
18. A computer implemented method for predicting outcomes of a selected medical intervention, the system comprising:

receiving, from a plurality of health-related data sources, at least one data file of a first type, and a second data file of a second type;

performing a normalization procedure on at least one of the first and second data files; and

providing, to a previously trained machine learning model, the normalized data files to produce a prediction output including a set of confidence levels associated with a respective set of patient outcomes.
14. A method for determining the appropriateness of a selected medical intervention utilizing a machine learning system, the method comprising:

receiving, from a plurality of health-related data sources, at least one data file of a first type, and a second data file of a second type;

performing a normalization procedure on at least one of the first and second data files; and

applying at least one previously trained machine learning model to the normalized data files to produce a prediction output;

wherein the prediction output includes a confidence level associated with an appropriateness of the selected medical intervention, wherein the previously trained machine learning model is trained based on a population of patients that have previously undergone the selected medical intervention.
19. The method of claim 18, wherein the set of patient outcomes are selected from the group consisting of: infection, pain level, functional outcome, death, requirement for repeat surgery, cost, and continued use of narcotics.
[Although copending application 16/122100 does not recited the features of this dependent claim, the reference Thottakkara teaches this limitation as outlined in the §103 rejection infra. The same obviousness analysis applies equally here.]
20. The method of claim 18, further including producing a recommendation output comprising a confidence level associated with whether the patient should undergo the selected medical intervention.
[Although copending application 16/122100 does not recited the features of this dependent claim, the references Thottakkara and Radhakrishnan teach this limitation as outlined in the §103 rejection infra. The same obviousness analysis applies equally here.]
Each of the claims of this application listed above has a substantially identical counterpart in copending application 16/190874 except where noted above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 16, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thottakkara (Thottakkara, Paul et al., “Application of machine learning techniques to high-dimensional clinical data to forecast postoperative complications”, PLoS ONE 11(5), May 27, 2016, 19 pages.).

Regarding claims 1 and 18, Thottakkara discloses a machine learning system (and a related method) for predicting outcomes of a selected medical intervention, the system comprising:
a plurality of health-related data sources, the health-related data sources providing at least one data file of a first type, and a second data file of a second type;
P. 5, table 1: Characteristics of input variables.
a normalization module configured to receive the first and second data files and perform a normalization procedure on at least one of the first and second data files; and
P. 5, table 1: Characteristics of input variables: each of the values in the right-most column (“Types of Preprocessing”) is equivalent to a normalization procedure for the associated variable.
Also p. 4: “Data preprocessing included data cleaning with removal of outliers, imputation of missing data, and optimization of categorical and nominal variables”, and “data cleaning”.
a previously trained machine learning model configured to receive the normalized data files and produce a prediction output including a set of confidence levels associated with a respective set of patient outcomes.
P. 8, Predictive models: “We compared four predictive modeling approaches: Naïve Bayes, generalized additive model (GAM), logistic regression, and support vector machines (SVM)”. The Examiner notes that each of these models is a machine learning model, and each model is trained before it can generate predictions.The Examiner interprets “confidence levels associated with a respective e.g. AKI [acute kidney injury] or severe sepsis. See also response to argument section supra.P. 3: “Main outcomes were postoperative AKI [acute kidney injury] in the first 7 days after surgery and severe sepsis occurring at any time after surgery. We applied the Kidney Disease Improving Global Outcomes (KDIGO) definition for AKI using serum creatinine changes only without urine output criteria.”
P. 14: Table 4. Comparison of model performances. Each model is produces a positive predicted value indicating the likelihood of one of two outcomes (i.e. acute kidney injury or severe sepsis).

Regarding claims 2 and 19, Thottakkara discloses the further limitation wherein the set of patient outcomes are selected from the group consisting of:
infection, pain level, functional outcome, death, requirement for repeat surgery, cost, and continued use of narcotics.
P. 1, measurements: “forecasting postoperative sepsis and acute kidney injury”. The Examiner notes that sepsis is an infection, and acute kidney injury is a functional outcome.

Regarding claim 16, Thottakkara discloses its further limitation wherein the data sources are selected from the group consisting of diagnostic image sources, radiological reports, lab studies, exam findings, survey results, co-morbidities, ICDio data, and office notes.
PP. 5-6, table 1, “Characteristics of input variables”. Input variables include comorbities, “Preoperative laboratory results”, and various medication indicators (equivalent to the recited exam findings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the §103 rejections that follow:
Reference name in this Office action
Citation
Thottakkara (primary reference)
Thottakkara, Paul et al., “Application of machine learning techniques to high-dimensional clinical data to forecast postoperative complications”, PLoS ONE 11(5), May 27, 2016, 19 pages.
Deng
Deng, Y. and P. Bentley, “A robust heart sound segmentation and classification algorithm using wavelet decomposition and spectrogram”, Workshop Classifying Heart Sounds, La Palma, Canary Islands, 2012, 6 pages. (Cited by Applicant on IDS dated 2/17/20.)
Hossain
Hossain, M. Shamim, and G. Muhammad, “Healthcare big data voice pathology assessment framework”, IEEE Access, vol. 4, 8 November 2016, pp. 7806-15. (Cited by Applicant on IDS dated 2/17/20.)
Latifoglu
Latifoglu, F. et al., Medical diagnosis of atherosclerosis from Carotid Artery Doppler Signals using principal component analysis (PCA), k-NN based weighting pre-processing and Artificial Immune Recognition System (AIRS), Journal of Biomedical Informatics 41, 2008, pp. 15-23.
Nadkarni
P. Nadkarni, L. Ohno-Machado, and W. Chapman, “Natural language processing: an introduction”, J. Am Med. Inform. Assoc., vol. 18, 2011, pp. 544-51. (Cited by Applicant on IDS dated 2/17/20.)
Narducci
Narducci, F. et al., "A recommender system for connecting patients to the right doctor in the HealthNet social network", WWW 2015 Companion, ACM, May 18-22, 2015, pp. 81-82.
Palaniappan
Palaniappan, R., K. Sundaraj, and N.U. Ahamed, "Machine learning in lung sound analysis: A systematic review", Biocybernetics and Biomedical Engineering 33, 2013, pp. 129-35.
Park
Park, H., S. Kwon, and HC Kwon, “Complete Gini-index text (GIT) feature-selection algorithm for text classification”, 2nd Int’l Conf. on Software Engineering and Data Mining, 2010, pp. 366-71.
Radhakrishnan
US 2016/0026762 A1. (Cited by Applicant on IDS dated 2/17/20.)
Varkuti
US 2017/0091386 A1. (Cited by Applicant on IDS dated 2/17/20.)
Yu
Yu, G. and J.J. Slotine, “Audio classification from time-frequency texture”, IEEE Int’l Conf. on Acoustics, Speech, and Sig. Processing 2009, pp. 1677-80. (Cited by Applicant on IDS dated 2/17/20.)


Claims 3-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara and Radhakrishnan.
Regarding claims 3 and 20, Radhakrishnan discloses their further limitation which Thottakkara does not seem to disclose explicitly further including a recommendation module configured to take as its input the prediction output relating to patient outcomes and produce a recommendation output 29comprising a confidence level associated with whether the patient should undergo the selected medical intervention.
[0047] “The determination of such data may include the filtering of data associated with the patient 4095 stored in data repository 4050 to determine the pertinent positives and the pertinent negatives. These pertinent positives and pertinent negatives may include one or more recommendations for care of the patient (e.g., one or more recommendations determined through machine learning algorithms that were above a certain threshold associated with those algorithms).” (Emphasis added.) The Examiner notes that because each recommendation is compared to a numerical threshold, these recommendations must also each have a numerical scores determined by the algorithm. Thus, numerical scores are inherent in the Radhakrishnan disclosure.


Regarding claim 4, Thottakkara discloses its further limitation wherein the recommendation module is a previously trained tree-based machine learning model.
P. 7, “In case of classification trees such substitutions gives the optimal split.”

Regarding claim 5, Radhakrishnan discloses its further limitation wherein the tree-based machine learning model is a random forest model.
[0045] “machine learning algorithms 4146 may include such algorithms as Random Forest...”

Regarding claim 6, Thottakkara discloses its further limitation wherein the recommendation module further utilizes, to produce the recommendation output, a receiver operating characteristic (ROC) curve applied to a plot of at least one of the outcomes as a function of data from at least one of the health- related data sources.
P. 1 “The areas under the receiver operating characteristic curve for different models ranged between 0.797 and 0.858 for acute kidney injury and between 0.757 and 0.909 for severe sepsis.”

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara and Varkuti (US 2017/0091386 A1, cited by Applicant on IDS dated 2/17/20).

Regarding claim 7, Varkuti discloses its further limitation which Thottakkara does not seem to disclose explicitly wherein the first data file is a two-dimensional image file, and the normalization procedure includes producing an input vector based on the two-dimensional image file.
[0063] “Fig. 1 illustrates that, for determining the patient feature vector, the individual image defined by medical image data describing the patient at hand is registered to an atlas to transfer it into a standard coordinate space and to determine certain morphological traits of the patient which are then stored in the patient feature vector.”
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique disclose by Varkuti for incorporating image data into a medical decision support system (such as Thottakkara) because it would provide more patient-specific information which may greatly affect the ultimate recommendation of the best treatment course for that patient. Both disclosures pertain to medical decision support systems.

Regarding claim 8, Varkuti discloses its further limitations wherein the two-dimensional image file is selected from the group comprising an X-ray image, a cat-scan (CT) image, a positron emission tomography (PET) image, an ultrasound image, and a magnetic resonance image (MRI).
[0050]: x-ray tomography, computed tomography (CT), positron emission tomography, magnetic resonance tomography, and ultrasound examination data.

s 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara and Yu.
Regarding claim 9, Yu discloses its further limitation which Thottakkara does not seem to disclose explicitly wherein the first data file is a time-varying real value parameter, and the normalization procedure produces an input vector based on the time-varying real value parameter.
P. 1678: "The algorithm consists of three steps, as shown in Fig. 1. After transforming the signal in time-frequency representation, feature extraction is performed by matching the timefrequency plane with a number of time-frequency blocks previously learned. The minimum matching energy of the blocks makes a feature vector of the audio signal and is sent to a classifier."
At the time of filing, it would have been obvious to a person of ordinary skill to represent audio information using a feature vector (as taught by Yu) in the healthcare decision system of Thottakkara because such feature extraction is necessary in order for the prescribed machine learning techniques to accept audio data as input. Both Thottakkara and Yu pertain to machine learning.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Yu and Deng.
Regarding claim 10, Deng discloses its further limitation wherein the time-varying real value parameter is a heart-sound audio file.
(p. 1, “The Classifying Heart Sounds Challenge aims to achieve preliminary screening of cardiac pathologies by analyzing the features of heartbeat collected from digital stethoscope and mobile devices.”; input data sets A and B each comprise heartbeat audio files)
At the time of filing, it would have been obvious to a person of ordinary skill to include the heartbeat analysis techniques described by Deng in the combined medical treatment decision system of Thottakkara and Yu because this would allow the system to make suggestions pertaining to cardiac .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Yu and Palaniappan.
Regarding claim 11, Palaniappan discloses its further limitation which neither Thottakkara nor Yu seems to disclose explicitly wherein the time-varying real value parameter is a lung sound audio file.
P. 129, introduction: “Auscultation, which is the processes of listening to the internal sounds in the human body by using a stethoscope [1], has been an effective tool for the diagnosis of lung disorders and abnormalities for a number of years now. ... Computerized lung sound analysis, which started to be found in the literature in the early 1980s, serves as a reliable tool for the diagnoses of lung abnormalities and disorders [3].”
Also, p. 133, sec. 4.1 “Instruments for lung sound recording” and sec. 4.2 “Lung sound databases”.
At the time of filing, it would have been obvious to a person of ordinary skill to combine lung disorder and abnormality classification information determined by the Palaniappan system with the decision support system of Thottakkara and Yu because this information could be used to support medical decision making pertaining to lung health. Both Thottakkara and Palaniappan pertain to machine learning in the healthcare domain.


12 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Yu and Latifoglu.
Regarding claim 12, Latifoglu discloses its further limitation which neither Thottakkara nor Yu seem to disclose explicitly wherein the time-varying real value parameter is a carotid artery audio file.
PP. 16-17, sec. 2.1: “Carotid arterial Doppler ultrasound signals were acquired from 60 patients and 54 healthy volunteers.”, “The audio signals from output of ultrasound unit was sampled at 44,100 Hz and then sent to a personal computer (PC) through an Input/Output card [26]. The extracted data was digitized through Analog to Digital converter and transferred to a PC through Input/Output card.”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Yu, and Hossain.
Regarding claim 13, Hossain discloses its further limitation which neither Thottakkara nor Yu seem to disclose explicitly wherein the time-varying real parameter is a spoken utterance.
P. 7807: “Voice or speech data (known as the ‘speech signal’) of the patients can be individual phonemes (e.g., /a/, /i/ or /o/), a combination of phonemes, isolated words or continuous speech…. We, therefore, propose a voice pathology assessment (VPA) system using big data, to be deployed in a health monitoring system”.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the speech recognition techniques disclosed by Hossain to the combined system of Thottakkara and Yu because the information extracted from voice data could help the system make appropriate care suggestions by capturing and considering e.g. patient statements or contemporaneous notes uttered by a doctor or other caregiver during an examination.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara and Nadkarni.
Regarding claim 14, Nadkarni discloses its further limitation which Thottakkara does not seem to disclose explicitly wherein the first data file is a text file, and the normalization procedure includes producing an input vector by applying natural language processing (NLP) to the text file.
P. 545: NLP (natural language processing) sub-problems: application to clinical text.
At the time of filing, it would have been obvious to a person of ordinary skill to apply natural language processing to medical text data (as taught by Nadkarni) in the system of Thottakkara because the information extracted from text data could help the system make appropriate care suggestions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara and Narducci.
Regarding claim 15, Narducci discloses its further limitation which Thottakkara does not seem to disclose explicitly wherein the prediction output is further processed to determine a selected health-care provider for the selected medical intervention.
P. 81, sec. 1, “In this paper, we present a recommender system that helps users in finding solutions for their health conditions.”, “[our system] embeds a recommender system that is able not only to discover similarity between patients, but also to provide suggestions about practitioners and hospitals that best fit the patient profile, based on the data coming from the community.”
At the time of filing, it would have been obvious to a person of ordinary skill to combine the technique disclosed by Narducci for recommending a particular practitioner or hospital to a particular patient with a particular medical problem with the medical decision support system of Thottakkara because this would facilitate directing the patient to timely, convenient and high-quality care. Both Thottakkara and Narducci pertain to machine learning in healthcare.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara and Park.
Regarding claim 17, Park discloses its further limitation which Thottakkara does not seem to disclose explicitly wherein the machine learning model is augmented by plotting a set of variables having Gini coefficients within a predetermined threshold vs. the categorical outcome.
P. 369, second col., sec. B: “Second, we selected the features for which the GiniText(W,Ci) values were greater than the threshold Θ for each class. The Ci is a representative feature for a feature W and C(W) is a set of representative classes of a feature W.” See also p. 368, fig. 1(a) and 1(b) showing plots.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique disclosed by Park for comparing a Gini index value against a threshold value in the Thottakkara system because this would provide for improved classification performance by providing for efficient feature selection. (See generally Park introduction.) Both disclosures pertain to machine learning, including specifically machine classification.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Gordon discloses, inter alia, a system which can predict patient outcomes after medical treatments. (US 2015/0366501 A1) See e.g.
Harris discloses, inter alia, a system for predicting the outcomes to metabolic and bariatric surgery. (US 2017/0185727 A1.) See figs. 11-16 showing example prediction outcomes, including some with associated probability estimates.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Vincent Gonzales/Primary Examiner, Art Unit 2124